[DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT             FILED
                                               U.S. COURT OF APPEALS
                                                 ELEVENTH CIRCUIT
                                                     JUNE 22, 2009
                          No. 08-15003            THOMAS K. KAHN
                      Non-Argument Calendar            CLERK



              D. C. Docket No. 05-00380-CR-03-RWS-1

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                             versus

ADOLFO BADILLO,
a.k.a. Guerro,
a.k.a. Sobrino,
a.k.a. La Guera,

                                                 Defendant-Appellant.




                    ________________________

                          No. 08-15138
                      Non-Argument Calendar
                    ________________________

              D. C. Docket No. 07-00033-CR-1-RWS-1

UNITED STATES OF AMERICA,
                                                                  Plaintiff-Appellee,

                                      versus

ADOLFO PADILLO,

                                                             Defendant-Appellant.

                          ________________________

                  Appeals from the United States District Court
                      for the Northern District of Georgia
                        _________________________

                                 (June 22, 2009)

Before: DUBINA, Chief Judge, TJOFLAT and COX, Circuit Judges.

PER CURIAM:

      E. Vaughn Dunnigan, appointed counsel for Adolfo Badillo in these

consolidated direct criminal appeals, has moved to withdraw from further

representation of the appellant, because, in her opinion, the appeals are without

merit. Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeals is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Badillo’s convictions and

sentences are AFFIRMED.

                                         2